Citation Nr: 0534459	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for post-traumatic stress disorder for the period 
from July 9, 2003 to May 1, 2005.

2.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder for the period commencing May 
2, 2005.

3.  Entitlement to an evaluation greater than 20 percent for 
residuals of a shrapnel wound of the left side of the neck 
affecting Muscle Group XXII.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.  His military records show that he served in 
combat during the Korean Conflict and was awarded the Combat 
Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran service connection and a 10 percent 
evaluation for post-traumatic stress disorder (PTSD), 
effective July 9, 2003, and denied his claim for an increased 
evaluation greater than 10 percent for residuals of a 
shrapnel wound of the left side of the neck affecting Muscle 
Group XXII.  The veteran appealed the initial evaluation 
assigned for PTSD and the denial of an increased rating for 
residuals of a wound of the left side of the neck affecting 
Muscle Group XXII.

The Board remanded the case in November 2004 for additional 
evidentiary and procedural development.  Following this 
development, the RO rendered a decision in September 2005 
that granted a rating increase to 30 percent for PTSD 
effective on May 2, 2005, and a rating increase to 20 percent 
for residuals of a wound of the left side of the neck 
affecting Muscle Group XXII.  The case was returned to the 
Board and the veteran now continues his appeal.


FINDINGS OF FACT

1.  For the period from July 9, 2003, to May 1, 2005, the 
veteran's PTSD was manifested by psychiatric symptoms that 
imposed mild impairment of his social and occupational 
functioning.



2.  For the period commencing on May 2, 2005, the veteran's 
PTSD was manifested by psychiatric symptoms that imposed 
moderate impairment of his social and occupational 
functioning, which included anxiety, depression, chronic 
sleep disturbance due to nightmares, intrusive thoughts 
relating to combat experiences in service, and impairment of 
his short-term memory and mental concentration abilities.

3.  The residuals of a shrapnel wound of the left side of the 
neck affecting Muscle Group XXII are currently manifested by 
moderately severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for PTSD for the period from July 9, 2003, to May 1, 
2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an evaluation greater than 30 percent 
for PTSD for the period from May 2, 2005 to the present have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

3.  The criteria for an evaluation greater than 20 percent 
for residuals of a shrapnel wound of the left side of the 
neck affecting Muscle Group XXII have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5322 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA as it applies to 
each issue on appeal in correspondence dated in July 2003, 
August 2003, and December 2004, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  He 
has informed the RO that he has received his treatment for 
his disabilities exclusively from VA sources and all 
pertinent treatment reports for the period of time at issue 
have been obtained and associated with the evidence.  He has 
also been provided with VA examinations in 2003 and 2005 that 
address the increased rating claims on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Pertinent laws and regulations - increased ratings:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

Post-traumatic stress disorder

The veteran filed his original claim for VA compensation for 
PTSD on July 9, 2003.  By rating decision of September 2003, 
service connection was granted for PTSD effective July 9, 
2003.  As this case is based on an appeal of the RO decision 
that granted the original claim for service connection for 
PTSD, consideration must therefore be given regarding whether 
the case warrants the assignment of separate ratings for his 
service-connected psychiatric disability for separate periods 
of time, from July 9, 2003, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
30
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; 
10
symptoms controlled by continuous medication

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2005)

For the period from July 9, 2003, to May 1, 2005, the 
pertinent objective medical evidence consists of VA 
psychiatric examinations in July and August 2003 and various 
outpatient treatment reports.  In essence, both psychiatric 
examination reported noted that the veteran's primary 
complaints were of experiencing nightmares approximately once 
per week that related to his combat experiences during the 
Korean Conflict, with feelings of restlessness, 
hypervigilance, and sensitivity to loud noises.  He was 
prescribed psychotropic medication to help him sleep.  He 
reported a stable employment history until his retirement in 
1993.  He had been married once, and had four sons.  He got 
along well with his family.  He attended yearly family 
reunions, had several hobbies, and was a member of several 
organizations.  His social life was active.  Mental status 
examinations conducted during this period show that he was 
alert and oriented on all spheres, had no suicidal or 
homicidal ideation and displayed no evidence of a psychotic 
or hallucinatory disorder.  His speech was normal, goal-
directed, and organized.  His mood was euthymic and his 
affect was responsive, well-modulated, and appropriate.  His 
memory and intellect were intact and there were no 
indications of any impairment in judgment or insight.  He 
described himself as a very social person who belonged to 
several groups and possessed many friends.  He was married 
since 1957 and had four grown children.  He was diagnosed 
with PTSD with symptoms that only mildly impacted his social 
functioning.  He was deemed by the examiner to be competent 
to manage his own affairs and employable.  His Global 
Assessment of Functioning (GAF) score was 65.  According to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV), this score 
indicated that the veteran experienced mild psychiatric 
symptoms with some difficulty in social and occupational 
settings but was generally functioning pretty well and had 
some meaningful interpersonal relationships.  VA outpatient 
treatment records dated during this time reveal the veteran 
had good eye contact, a logical and goal-directed thought 
process, no hallucinations or delusions, and that his insight 
was good and judgment intact.  During this time, GAF scores 
ranged from 58 to 68, with a predominant score of 65.

Applying the facts of the case to the rating schedule, the 
Board concludes that for the period from July 9, 2003 to May 
1, 2005, the veteran's PTSD was manifested by only mildly 
impairing psychiatric symptoms that were adequately 
compensated by the 10 percent evaluation assigned.  The 
objective evidence does not demonstrate that the veteran's 
PTSD was manifested by occupational and social impairment due 
to depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss, such that 
assignment of a 30 percent evaluation would be warranted for 
the time period at issue.  Therefore, the veteran's claim for 
an initial evaluation greater than 10 percent for PTSD for 
the period from July 9, 2003 to May 1, 2005 must be denied.

The objective medical evidence that pertains to the period 
commencing on May 2, 2005, includes the report of a VA 
psychiatric examination of the same date showing that the 
veteran received counseling and pharmacotherapy to treat his 
PTSD symptoms.  He complained of having increasingly 
disturbed sleep, in which he would awaken several time during 
the night after having dreams relating to his military 
experiences during active duty.  He also reported having an 
exaggerated startle reflex, problems concentrating his 
thoughts, or remembering small details.  He stated that he 
had intrusive thoughts every day about his combat experiences 
in Korea.  Although he attempted to be as social as possible, 
he avoided personal conversations and external stimuli such 
as news programs that would remind him of his military 
experiences.  He also indicated that he was depressed and 
also had problems with his anger.  

The veteran was married for over 45 years to the same woman 
and he was very close to his family.  His social 
relationships outside of the home were considered to be 
fairly good.  He belonged to a recreational club and he also 
fished for relaxation.  Although he was able to participate 
in social activities, he avoided places and conversations 
that could either remind him the military or result in 
discussion of the military.  No substance abuse problems were 
noted.

On mental status examination, the veteran was punctual, 
cordial, and very pleasant during the interview.  His thought 
processes were clear, his communication was good, he did not 
display any evidence of delusional or psychotic thinking, and 
he denied having any hallucinations.  He also denied having 
suicidal or homicidal ideation.  He was able to maintain his 
hygiene and grooming and tend to his personal affairs.  He 
was oriented on all spheres.  Although his long-term memory 
was intact, his short-term memory was somewhat impaired as he 
had difficulty concentrating and remembering things.  The 
only obsessive behavior he reported was that he checked his 
doors and doorlocks repeatedly to assure himself of the 
safety and security of his home.  His speech was clear, 
logical, relevant, and normal.  He denied having panic 
attacks, but admitted to feelings of anxiety and of being 
easily startled.  He was experiencing mild to moderate 
depression. The diagnosis was PSTD with a GAF score of 58, 
indicating moderate psychiatric symptoms and moderate social 
and occupational impairment due to depressed mood, anxiety, 
chronic sleep impairment, and mild memory loss.  

Based on the foregoing discussion of the evidence, the Board 
finds that the 30 percent evaluation assigned for the 
veteran's PTSD adequately reflects the present state of 
severity of his psychiatric disability for the period 
commencing on May 2, 2005 to the present.  The veteran 
remains reasonably socially active and experiences some 
impairment of his short-term memory, with chronically 
disturbed sleep, depression, anxiety, and an exaggerated 
startle response.  These symptoms are reflected in the 
criteria for a 30 percent evaluation under the rating 
schedule.  The assignment of a 50 percent evaluation for PTSD 
is not warranted as the objective clinical evidence does not 
demonstrate that his PTSD is manifested by flattened affect, 
impaired speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
both his short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.  Therefore, the veteran's 
claim for an evaluation greater than 30 percent for PTSD for 
the period from May 2, 2005 to the present must be denied.

Shrapnel wound of the left side of the neck affecting Muscle 
Group XXII.

By rating decision of February 1953, the veteran was granted 
service connection for residuals of a shrapnel wound of the 
left side of the neck affecting Muscle Group XXII.  As his 
entitlement to compensation for this disability has already 
been established and only an increased disability rating is 
at issue, the Board need only concern itself with evidence 
showing the present level of impairment caused by this soft 
tissue disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Available service medical records reveal that on October 3, 
1951, the veteran sustained a superficial shell fragment 
wound to the left shoulder, but penetrating the left neck.  
The wound was debrided, and the missile was removed.  The 
operative report indicated that the trachea, thyroid and 
esophagus were intact.  There was no nerve or artery 
involvement.  He had full range of motion and strength of all 
areas involved.  The September 1952 separation physical 
examination report noted a scar of the left shoulder and left 
neck.

In December 1952, the veteran underwent a VA medical 
examination.  He complained of soreness and itchiness of the 
left neck.  Physical examination revealed a 5-inch scar 
linear and parallel to the sternocleidomastoid muscle on the 
left side of the neck.  The scar was well-healed but dense.  
There was some induration and thickening in the subcutaneous 
tissue about the scar.  There was also a small scar, 1-inch 
by 1/2-inch by 1/4-inch thick representing a keloid from shrapnel 
over the deltoid of the left shoulder.  There was slight 
anesthesia in an area approximately 2-inches in diameter 
anterior to the scar between the scar and the mandible due to 
the interruption of the superficial cervical nerves as a 
result of the injury.  X-ray studies of the left neck and 
left shoulder was essentially normal.

A VA medical examination was performed in August 2003.  The 
veteran complained of stiffness in the area of the wounds in 
the morning, until he was able to limber up.  When he used 
the left arm for hammering, it caused fatigue.  He denied 
flare-ups.  On physical examination there was a 16 cm. well-
healed scar extending from the mastoid area traverse past the 
ear lobe.  It was barely visible.  There was no pain on 
palpation of the scar, no obvious tissue loss, and no edema 
erythema, or increased temperature.  A VA X-ray study 
performed in August 2003 revealed the left shoulder was 
essentially normal.  Regarding the neck, there were no 
densities in the area of the esophagus or larynx or elsewhere 
suggestive of radiopaque foreign bodies.  

The most current evidence that pertains to the veteran's 
service-connected residuals of a wound of the left side of 
the neck affecting Muscle Group XXII is the report of a VA 
medical examination conducted in April 2005.  This report 
shows that he complained of being unable to turn his head to 
the left, with stiffness and pain in the neck muscles and 
some loss of motion in his left shoulder.  The veteran denied 
receiving any current treatment for his neck complaints.  
There were no flare-ups of symptoms and the veteran did not 
need to use a brace.  Relevant findings on examination show 
that he could rotate his neck to 30 degrees on the left and 
to 60 degrees on the right.  The diagnosis was a soft tissue 
wound of the left side of the neck that has healed 
uneventfully.  In his commentary, the examining physician 
attributed the veteran's limitation of neck motion to his old 
shrapnel wound but disassociated his complaints of loss of 
motion in his left shoulder with the old shrapnel wound.  The 
left shoulder impairment was attributed to degenerative 
changes related to age with rotator cuff tendonitis.

4.56 Evaluation of muscle disabilities. 
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury. Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to 
duty. Healing with good functional results. No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment 
of function or metallic fragments retained in muscle 
tissue. 
(2) Moderate disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured 
muscles. 
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the 
sound side. 
(3) Moderately severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with 
work requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 
(4) Severe disability of muscles. 
(i) Type of injury. Through and through or deep 
penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep 
up with work requirements. 
(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, the 
following are also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile. 
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in 
an area where bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. 
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 
1155) 
38 C.F.R. § 4.56 (2005)



532
2
Group XXII.
Rating

Function: Rotary and forward movements of the head; 
respiration; deglutition. 
 
Muscles of the front of the neck: 
1.	(Lateral, supra-, and infrahyoid group.) Trapezius 
I (clavicular insertion); 
2.	sternocleidomastoid; 
3.	the "hyoid" muscles; 
4.	sternothyroid; 
5.	digastric. 

    Severe
30

    Moderately Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5322 (2005)

Evaluation of a musculoskeletal or orthopedic disability for 
rating purposes also requires consideration of any functional 
loss due to pain, incoordination, weakness, or fatigability.  
See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Applying the facts of the case to the applicable rating 
schedule, the Board concludes that the 20 percent evaluation 
currently assigned to the veteran's residuals of a shrapnel 
wound of the left side of the neck affecting Muscle Group 
XXII adequately reflects the present state of his impairment.  
The objective evidence demonstrates that the veteran has 
limitation of motion of his neck to 30 degrees on leftward 
rotation with complaints of pain.  These findings indicates 
moderately severe impairment as the veteran enjoys almost 
twice as much range of motion on rightward rotation than on 
leftward rotation.  However, there are no findings of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  No are there signs of loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  The muscles do not swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side do not indicate severe impairment of function.  
As the criteria for a 30 percent rating are not met, the 
assignment of a 30 percent evaluation for severe impairment 
of Muscle Group XXII is not warranted by the evidence. 


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for post-traumatic stress disorder for the period from July 
9, 2003 to May 1, 2005 is denied.

Entitlement to increased evaluation greater than 30 percent 
for post-traumatic stress disorder for the period commencing 
May 2, 2005 is denied.

Entitlement to an increased evaluation greater than 20 
percent for residuals of a shrapnel wound of the left side of 
the neck affecting Muscle Group XXII is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


